Ei, Juez Asociado Señok Wole,
emitió la opinión del tribunal.
Manuel Marrero Marrero presentó para su inscripción en el Registro de la Propiedad de San Juan, Sección Se-gunda, un certificado de compra expedido por el Colector de Rentas Internas de Yega Baja. El registrador inscribió el mismo sujeto a varias menciones de hipoteca que figuraban en el registro. El recurrente sostiene que debió efectuarse la inscripción libre de toda carga, de conformidad con el ar-tículo 347 del Código Político. Este artículo habla del de-recho de redención y dispone que si la redención no se ejer-citare dentro del año la inscripción debe efectuarse libre de gravamen.
El registrador se fundó en el artículo 315 del Código Po-lítico y sostiene que el certificado dejaba de demostrar que los acreedores que tenían sus derechos inscritos fueron noti-ficados de la subasta efectuada para el cobro de las contri-buciones, según el mismo provee. Al final del artículo 315-aparece lo siguiente:
“En todos los casos en que se embargaren y vendieren bienes raíces para el pago de contribuciones, el Tesorero de Puerto Rico notificará la inscripción de dicha venta a todas las personas que tuvieren una hipoteca o gravamen sobre dicha propiedad, consig-nando en la notificación la fecha de la venta, la suma en que se hubiere vendido la propiedad y los demás datos que estimare opor-tunos. ’ ’
La cuestión no es nueva ante este tribunal, conforme demuestran las citas hechas por el registrador. En Fernández et al. v. Olivencia, et al., 19 D.P.R. 329, resolvimos, en efecto, que estatutos similares al artículo 315 que allí estaba envuelto tenían por miras la protección de los ciudadanos y que era esencial para la validez de una subasta efectuada en cobro de contribuciones, que se cumpliera estrictamente con las disposiciones del estatuto, tanto en lo que se refería al cumplimiento de cualesquiera condiciones anteriores como a *18cualesquiera condiciones posteriores a la venta, citando va-rios casos.
En Salgado v. Registrador de la Propiedad de San Juan, 26 D.P.R. 172, llamamos la atención al hecho de que la persona que solicitaba la inscripción libre de cargas no podía fundarse en la presunción de que uñ funcionario había cum-plido con sus deberes. Que no podía confiarse en tal presun-ción para probar un hecho esencial, sino meramente para los detalles y que todos los pasos necesarios para la validez de la venta debían probarse de manera positiva, citando casos.
Este último caso fué seguido en el de Mengell v. Registrador de Mayagüez, 31 D.P.R. 336.
El artículo 347 tan sólo es aplicable si se han observado las condiciones impuestas por el artículo 315 del mismo có-digo.

Debe confirmarse la nota recurrida.